EXHIBIT IMMEDIATE RELEASE July 28, 2008 QUAINT OAK BANCORP, INC. ANNOUNCES SECOND QUARTER EARNINGS Southampton, PA – Quaint Oak Bancorp, Inc. (the “Company”) (OTCBB: QNTO) the holding company for Quaint Oak Bank, announced today that net income for the quarter ended June 30, 2008 was $147,000, or $0.12 per diluted share, compared to $61,000 for the same period in 2007. Net income for the six months ended June 30, 2008 was $244,000, or $0.19 per diluted share compared to $172,000 for the same period in 2007.Earnings per share for the 2007 periods are not applicable as the Company’s initial public offering was not completed until July 3, 2007. Robert T.
